        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 1 of 9   1
     J6RQkozC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x
     UNITED STATES OF AMERICA
3
                  v.                               19 CR 460 (KMW)
4                                                  Conference

5
     TODD KOZEL
6
                    Defendant
7    ------------------------------x

8                                                  New York, N.Y.
                                                   June 27, 2019
9                                                  4:25 p.m.

10
     Before:
11
                               HON. KIMBA M. WOOD
12                                              District Judge

13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   LOUIS PELLEGRINO
          Assistant United States Attorney
17
     SKADDEN ARPS SLATE MEAGHER & FLOM LLP
18        Attorneys for Defendant
     DAVID MEISTER
19   JOCELYN STRAUBER
     DANIEL MERZEL
20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 2 of 9      2
     J6RQkozC

1              (In open court)

2              THE COURT:    When you've been seated, could you please

3    state your appearances for the record.

4              Mr. Pellegrino.

5              MR. PELLEGRINO:     Good afternoon, your Honor.

6              Louis Pellegrino for the United States.

7              THE COURT:    Good afternoon.

8              MR. MEISTER:    Good afternoon, Judge.

9              David Meister from Skadden, Arps firm for Mr. Kozel.

10             THE COURT:    Good afternoon, Mr. Kozel.

11             MS. STRAUBER:    Jocelyn Strauber also from Skadden,

12   Arps for Mr. Kozel.

13             THE COURT:    Very good to see you.

14             MR. MERZEL:    Good afternoon, your Honor.

15             Daniel Merzel also from Skadden, Arps for the

16   defendant Kozel.

17             THE COURT:    Very good.    Thank you.

18             Could Mr. Pellegrino bring me up to date, please?

19             MR. PELLEGRINO:     Certainly, your Honor.      This is a

20   three-count indictment that was filed last week, and this is

21   our first appearance before your Honor.        So I think the first

22   order of business would be to arraign the defendant.

23             We are also prepared to discuss discovery and then

24   there was some correspondence with the Court.

25             I believe there's no outstanding issues.         The parties


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 3 of 9         3
     J6RQkozC

1    have a proposed resolution on the bail conditions.          We'll

2    present that to the Court, and if it meets with the Court's

3    approval, we are prepared to enter an order and amend the bail

4    conditions.

5              THE COURT:    Good.

6              Mr. Meister, have you and Mr. Kozel had an adequate

7    opportunity to discuss the charges in the indictment?

8              MR. MEISTER:    We have, your Honor.

9              THE COURT:    Would you like to have me read them out

10   loud?

11             MR. MEISTER:    That's not necessary, Judge.

12             THE COURT:    How does your client plead?

13             MR. MEISTER:    Not guilty, your Honor.

14             THE COURT:    Thank you very much.     You may have a seat.

15             With respect to bail conditions, I understand you have

16   an agreement.    Could you state that on the record, please?

17             MR. PELLEGRINO:     Certainly, your Honor.

18             It would modify the existing conditions.         First, there

19   was an application by the defense regarding the ankle

20   monitoring of the GPS bracelet.       The government would consent

21   to removal of the bracelet.

22             We had asked for an additional increase in the bond up

23   to $2 million.    It's currently $1 million.       The security would

24   not change.    I believe the $1 million is secured, but so the

25   change would be $2 overall still secured by $1 million.            And


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 4 of 9     4
     J6RQkozC

1    that would be the change that we would ask for with regard to

2    the GPS.    And then the GPS would be removed.

3               In addition, the defendant has several travel

4    requests, and I think the defense has a better handle on which

5    of those they want to specify.       I'm just going to ask them to

6    read those into the record, but I've conferred with them, and

7    I'm OK with them, and I believe pretrial is OK with it as well.

8               THE COURT:   Very good.

9               Mr. Meister.

10              MR. MEISTER:   Yes, your Honor, just to change the

11   travel restrictions to permit Mr. Kozel to travel within the

12   State of New York and, in addition, to Florida, if preapproved

13   by pretrial services.     Otherwise, the travel restrictions that

14   are in the conditions of release and the bond now would stay

15   the same.

16              THE COURT:   All right.    What is your position about

17   the bond being increased to $2 million overall?

18              MR. MEISTER:   Yes, your Honor, we are in agreement

19   with that as well.

20              We have one other travel request, your Honor, that we

21   have also discussed with the government that we don't think

22   needs to be put in a bond because it's a one time request, and

23   that is for your Honor -- with your Honor's permission, if

24   Mr. Kozel could travel for a two-week trip beginning next week

25   to Idaho where his father and his brother have residences, and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 5 of 9   5
     J6RQkozC

1    I understand the government would consent to that.

2               THE COURT:   Right.

3               MR. PELLEGRINO:    We do, your Honor.     It's my

4    understanding that pretrial has consented as well.

5               THE COURT:   Very good.    Thank you.

6               MR. MEISTER:   Thank you, Judge.

7               THE COURT:   I increase the bond to $2 million overall

8    secured by $1 million.     The ankle bracelet will be removed with

9    consent.

10              Is there any other GPS monitoring other than the ankle

11   bracelet?

12              MR. PELLEGRINO:    Just one moment, your Honor, please.

13              (Pause)

14              MR. MEISTER:   No, that's it, Judge.      Thank you.

15              THE COURT:   With respect to travel requests, I approve

16   that the defendant be able to travel within the State of New

17   York; that he be able to go to Florida if preapproved by

18   pretrial services; and that he be allowed to go to Idaho next

19   week to be with his -- is it father and brother?

20              MR. MEISTER:   Yes, Judge.

21              THE COURT:   OK.   Good.

22              MR. MEISTER:   And that's for a two-week trip.

23              THE COURT:   For a two-week trip to Idaho.

24              MR. MEISTER:   And then otherwise, your Honor, the

25   other locations in the bond would just stay the same.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 6 of 9    6
     J6RQkozC

1              THE COURT:    Good.    I approve that.    Is there anything

2    else?

3              MR. PELLEGRINO:      Just to discuss discovery, your

4    Honor.

5              THE COURT:    Yes.

6              MR. PELLEGRINO:      So discovery is somewhat voluminous,

7    but it's mostly paper.     Our agent is already collecting it.

8    We've discussed it with the defense.        The government would ask

9    as an initial time period approximately three weeks to produce

10   mainly because next week is a short week, and I think it's

11   going to be difficult to have paralegal and support staff.

12             I think what we would propose is that the government

13   would produce that discovery, and then the defense would have a

14   certain amount of time to review it and then come back to the

15   Court to decide whether they want to have motion practice or

16   how they want to proceed.

17             THE COURT:    Good.

18             Let me ask this to Mr. Meister and other counsel:        If

19   you receive this voluminous paper discovery in about three

20   weeks, do you have any feeling for how long you need to review

21   it before you decide what, if any, motions to make?

22             MR. MEISTER:    Your Honor, what I would propose is that

23   we be given a month to review discovery upon the government's

24   completion of the discovery, and then report to the Court with

25   an answer to that question.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 7 of 9        7
     J6RQkozC

1              THE COURT:    I think that's quite reasonable.       I will

2    allow defense counsel one month to review discovery after they

3    have received it from the government.        And at that point

4    defense counsel will report to the government and me your

5    proposed motion schedule and the nature of the motions which

6    you intend to file.     I ask that that be made in writing.

7              MR. MEISTER:    In writing.

8              THE COURT:    In writing.    I'm sorry, I'm losing my

9    voice after a day of trial.

10             MR. MEISTER:    That's fine, Judge.

11             THE COURT:    Anything else?

12             MR. PELLEGRINO:     Not from the government, your Honor.

13             THE COURT:    OK.

14             MR. PELLEGRINO:     Just should we establish a control

15   date so we can exclude time through.

16             THE COURT:    Of course.    Right.

17             I don't have a calendar handy.       Would you want to

18   consult with defense counsel and propose a conference date?

19             MR. PELLEGRINO:     Yes.   Just one moment, please.

20             THE COURT:    I should mention I'm away in the month of

21   August but I can be available by video.

22             MR. MEISTER:    Times are changing, Judge.       Your Honor,

23   how about a control date of the 22nd of August?

24             THE COURT:    That's fine.

25             MR. MEISTER:    So we would report to the Court by that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 8 of 9      8
     J6RQkozC

1    date with our letter?

2              THE COURT:    Yes.

3              MR. MEISTER:    Yes.

4              THE COURT:    I think I'd expect that even sooner if you

5    get discovery within three weeks, and you have a month to

6    review it?

7              MR. MEISTER:    I added a week.

8              THE COURT:    That's all right.     It's summer.    OK.

9              MR. MEISTER:    I didn't mean to add a week.       But we

10   would appreciate it.

11             THE COURT:    That's fine.    Any objection to an

12   exclusion of time?

13             MR. MEISTER:    No, your Honor, not to that date.

14             THE COURT:    In light of the fact that discovery will

15   be made within approximately three weeks, and that defense

16   counsel need time to review it before deciding what, if any

17   motions to make, I find that an exclusion of time from today

18   through August 22 is in the interest of justice, and that those

19   interests outweigh the interests of the defendant and the

20   public in a speedy trial.      I thus exclude that time.

21             If there is nothing else, we're adjourned.

22             MR. PELLEGRINO:      Thank you, your Honor.

23             MR. MEISTER:    Your Honor, I wonder whether I could

24   hand up the letter that we provided to the Court last night

25   which reflects all of the bail conditions.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00460-KMW Document 20 Filed 07/26/19 Page 9 of 9   9
     J6RQkozC

1              THE COURT:    Sure.

2              MR. MEISTER:    And then we've added in handwriting the

3    couple of travel additions, and if your Honor I think so orders

4    this, we can bring this down to the magistrate judge's clerk

5    and they can actually execute on it.

6              THE COURT:    I will do that right now.

7              MR. MEISTER:    Great.

8              THE COURT:    Has the government seen this?

9              MR. PELLEGRINO:     I have, your Honor.     Thank you.

10             THE COURT:    I've so ordered it.     Thank you very much.

11             (Adjourned)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
